

117 HR 5507 IH: Unemployment Insurance Improvement Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5507IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Beyer (for himself, Ms. Ocasio-Cortez, Ms. Bush, Ms. Sherrill, Mr. Gomez, and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo improve the unemployment insurance program.1.Short title; table of contents(a)Short titleThis Act may be cited as the Unemployment Insurance Improvement Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Floor on the number of weeks.Sec. 3. Base period.Sec. 4. Minimum level of prior employment.Sec. 5. Part-time work.Sec. 6. Access to benefits.2.Floor on the number of weeks(a)In generalSection 3304(a) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (18), by striking and at the end;(2)by redesignating paragraph (19) as paragraph (20); and(3)by inserting after paragraph (18) the following new paragraph:(19)the minimum duration of benefits is at least 26 weeks and no variable duration formula that provides for maximum weeks of benefits of fewer than 26 weeks is used, or, in the case of a State that uses a maximum benefit entitlement, an individual’s maximum benefit entitlement may not be less than 26 times the individual’s weekly benefit amount; and. (b)Effective dateThe amendments made by subsection (a) shall apply to weeks of unemployment beginning on or after the earlier of—(1)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or(2)January 1, 2024.3.Base period(a)In generalSection 3304(a) of the Internal Revenue Code of 1986, as amended by section 2, is amended—(1)in paragraph (19), by striking and at the end;(2)by redesignating paragraph (20) as paragraph (21); and(3)by inserting after paragraph (19) the following new paragraphs:(20)the State law—(A)uses a base period that consists of at least 4 completed calendar quarters preceding the effective date of the claim and includes the most recently completed calendar quarter before the start of the benefit year for purposes of determining eligibility for unemployment compensation; or (B)provides that, in the case of an individual who would not otherwise be eligible for unemployment compensation under the State law because of the use of a base period that does not meet the requirements described in subparagraph (A), eligibility is determined using a base period that consists of at least 4 completed calendar quarters preceding the effective date of the claim and includes the most recently completed calendar quarter before the start of the benefit year; and .(b)Effective dateThe amendments made by subsection (a) shall apply to weeks of unemployment beginning on or after the earlier of—(1)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or(2)January 1, 2024. 4.Minimum level of prior employment(a)Requirement(1)In generalSection 3304(a) of the Internal Revenue Code of 1986, as amended by sections 2 and 3, is amended—(A)in paragraph (20), by striking and at the end;(B)by redesignating paragraph (21) as paragraph (22); and(C)by inserting after paragraph (20) the following new paragraph:(21)compensation is not denied to an otherwise eligible individual if the individual earned at least $1,000 in covered wages during the highest quarter of the base period and at least $1,500 in covered wages during the base period; and.(2)State may reduce minimum thresholdsNothing in paragraph (21) of section 3304(a) of the Internal Revenue Code of 1986, as added by paragraph (1), shall preclude a State from reducing the dollar thresholds described in such paragraph (22).(b)Effective dateThe amendments made by subsection (a) shall apply to weeks of unemployment beginning on or after the earlier of—(1)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or(2)January 1, 2024. 5.Part-time work(a)In generalSection 3304(a) of the Internal Revenue Code of 1986, as amended by sections 2, 3, and 4, is amended—(1)in paragraph (21), by striking and at the end;(2)by redesignating paragraph (22) as paragraph (25); and(3)by inserting after paragraph (21) the following new paragraphs:(22)an individual is not denied unemployment compensation under any State law provisions relating to ability to work, availability for work, active search for work, or refusal to accept work, solely on the basis of the number of hours of work such individual is seeking, provided that the individual is seeking at least the lesser of—(A)20 hours of work per week; or(B)a number of hours of work per week equal to at least one half of the typical number of hours worked per week in the individual’s base period;(23)an individual may claim benefits for a week of partial unemployment, including in circumstances where an individual has had their hours reduced or performs part-time work while continuing to search for additional part-time or full-time work, if their earnings are less than the individual’s weekly benefit amount;(24)when determining the weekly benefit amount for an individual claiming a benefit for a week of partial unemployment, the State disregards, at a minimum, earnings equal to 1/3 of the individual’s weekly benefit amount in computing the individual’s weekly benefit for partial unemployment; and.(b)Effective dateThe amendments made by subsection (a) shall apply to weeks of unemployment beginning on or after the earlier of—(1)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or(2)January 1, 2024. 6.Access to benefitsSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following new subsection: (n)Access to benefits(1)In generalNot later than January 1, 2024, the State agency charged with the administration of the State law shall, in accordance with standards established by the Secretary—(A)require that employers in the State provide information regarding claim-filing for unemployment compensation to employees upon separation from employment;(B)have in place methods for employers to notify the State workforce agency of employees who may apply for unemployment compensation due to short-term layoffs, business shutdowns, partial unemployment, and short-time compensation; (C)ensure that any online claim-filing system used by the State—(i)can be readily understood and used by the vast majority of applicants and claimants, including individuals with limited English proficiency, individuals with disabilities, older individuals, and individuals with literacy challenges;(ii)is available in any language spoken by more than 1 percent of the State’s population (with such translations completed by human translators rather than translation software);(iii)is accessible and optimized for all commonly used desktop computers, tablets, and mobile devices and operating systems such that any features of the online claim filing component (such as the ability to upload documentation) that are available in the desktop version of the online claim filing component are also available in the tablet and mobile versions;(iv)allows for electronic submission of documentation required to support a claim, including the ability of applicants and claimants to scan or photograph and submit documentation using a tablet or mobile device;(v)is available 24 hours a day, 7 days a week, with the exception of scheduled and emergency maintenance that shall be conducted, to the extent practicable, at nonpeak hours;(vi)provides self-service account recovery that can be completed online; and(vii)deploys multiple methods of communication with applicants and claimants, such as short message service (SMS) message, email, postal mail, live chat, or chatbots; and(D)ensure that alternate means of claim filing are available for individuals who are unable to file through the State’s online claim-filing system.(2)EnforcementWhenever the Secretary of Labor, after reasonable notice and opportunity for hearing to the State agency charged with the administration of the State law, finds that there is a failure to comply substantially with the requirements of paragraph (1), the Secretary of Labor shall notify such State agency that further payments will not be made to the State until the Secretary of Labor is satisfied that there is no longer any such failure. Until the Secretary of Labor is so satisfied, such Secretary shall make no future certification to the Secretary of the Treasury with respect to the State..